*1375Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered August 9, 2001. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon a plea of guilty, of murder in the second degree (Penal Law § 125.25 [3]), defendant contends that County Court erred in refusing to suppress his statement to the police because it was involuntary. We reject that contention. Defendant was advised of his Miranda rights when he was taken into custody and again before he gave written and videotaped statements. Although he was in custody for 16 hours before giving those statements, defendant was provided with food and drink and allowed to sleep for periods of time, and there is no indication in the record that his alleged lack of sleep affected the validity of his waiver of his Miranda rights (see People v Swimley, 190 AD2d 1070 [1993], lv denied 81 NY2d 977 [1993]). Defendant failed to preserve for our review his contention that his plea was not knowingly, voluntarily or intelligently entered inasmuch as he failed to move to withdraw his plea or to vacate the judgment of conviction (see People v Loper, 38 AD3d 1178, 1179 [2007]). Present—Scudder, P.J., Hurlbutt, Gorski, Centra and Pine, JJ.